Citation Nr: 0407893	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  98-15 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an increased initial rating for post traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 RO rating decision, which granted 
service connection for post-traumatic stress disorder 
assigning an initial 30 percent rating.  

On September 15, 2003, the veteran appeared and testified 
before a Veterans Law Judge at the RO.

The Board is REMANDING this appeal to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

In a May 1998 RO rating decision, the RO granted service 
connection for post-traumatic stress disorder assigning an 
initial 30 percent rating.  The veteran appealed, and in 
December 1999, the RO increased the veteran's rating to 50 
percent.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  

The veteran is appealing the original assignments of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

At the September 2003 hearing, the veteran testified that his 
PTSD had worsened due to the recent events involved with the 
Iraq War.  The veteran also claimed that he had stopped 
working in September 2003 and had been hospitalized for 
approximately 6 days under the auspices of Dr. "F." at the 
Kennedy Hospital.  Additionally, he has begun treatment with 
a different psychiatrist ("Dr. D.") for approximately the 
past year.  (The veteran formerly treated with "Dr. B.")  
None of these private medical records have been associated 
with the claims file.

The veteran further asserted that he has been awarded state 
disability retirement and social security benefits.  However, 
the claims file does not contain records regarding either of 
these determinations.  These records should be sought from 
the state disability office and the Social Security 
Administration (SSA), along with any other records pertaining 
to the veteran that have been accumulated by these offices 
since October 1997.  See Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).

In addition, evidence (a September 2003 doctor's note, the 
approval letter from the state disability retirement 
application, a letter from Dr. F regarding the veteran's 
inpatient treatment, and a September 2002 doctor's note) was 
associated with the claims file in August 2003, which is well 
after the September 2002 supplemental statement of the case.  
Since the veteran has not waived prior RO consideration of 
this evidence, the Board must return this case to the RO for 
review and discussion of this evidence in another 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304 (2003); see also Disabled Am. Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(invalidating regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  With any needed assistance from the 
veteran, seek to obtain any relevant 
treatment records from Dr. F. and the 
Kennedy Hospital, as well as Dr. B and 
Dr. G., as referenced in his testimony 
from the September 2003 hearing.  If 
these records cannot be obtained, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

3.  Ask the veteran to provide a list of 
the names and addresses of all private 
and VA doctors and medical care 
facilities (hospitals, HMOs, VA Medical 
Centers, VA Outpatient Clinics, etc.) who 
have treated him for any PTSD symptoms 
since May 2001 (the last time VA 
treatment records were associated with 
the claims file).  After obtaining the 
necessary authorizations, obtain records 
from each health care provider he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.

4.  With any needed assistance from the 
veteran, obtain from the SSA and the 
state disability office copies of all 
records accumulated in adjudication of 
the veteran's claims. 

5.  Thereafter readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken, a summary of the relevant evidence 
(including all records associated with 
the claims file since the issuance of the 
last supplemental statement of the case 
in September 2002), and discussion of all 
pertinent legal authority.  Allow an 
appropriate period for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A §§ 
5109B, 7112).


	                  
_________________________________________________
	T. STEPHEN ECKERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




